          Case 1:20-cr-02024-SAB         ECF No. 40       filed 08/10/21     PageID.132 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
                                                                  Case No.          1:20-CR-2024-SAB-1
 UNITED STATES OF AMERICA,
                                                                  CRIMINAL MINUTES
                                       Plaintiff,
        -vs-                                                      DATE:             AUGUST 10, 2021
 CLIFTON FRANK PETER,
                                                                  LOCATION: Yakima
                                       Defendant.
                                                                  CHANGE OF PLEA HEARING


                                          Hon. Stanley A. Bastian
         Linda Hansen                                    03                              Marilynn McMartin
      Courtroom Deputy                               Law Clerk                            Court Reporter
                                                                       John Barto McEntire IV and
         Thomas J Hanlon and Richard Burson
                                                                            Houston Goddard
                 Government Counsel                                         Defense Counsel
 United States Probation Officer:
       [ X ] Open Court                       [     ] Chambers                       [   ] Telecon/Video

Defendant present and in custody of the US Marshal.

Tom Hanlon advised that Federally Certified Spanish Interpreter, Cristina Perez-Lopez, is present and
interpreting for one of the victim’s family members who are present in the courtroom.

An original signed Plea Agreement was provided to the Court.

Oath administered to defendant for change of plea. The defendant confirmed his true and correct name.

The Court advised the Defendant of rights given up by entering a guilty plea including the right to a jury trial.
The Court confirmed Defendant’s understanding of the elements and facts depicted in the Plea Agreement,
which would need to be proven to obtain a conviction. The Court confirmed with Mr. Hanlon that the
Defendant’s responses to the Court’s questions are sufficient for the Government’s purposes. The Court
advised the Defendant that he will be giving up certain rights to appeal. The Defendant agreed to abandon any
rights to the firearm. Restitution may be determined at a later time.

Defendant pleaded guilty to Counts 1 & 3 (lesser included offense of Second Degree Murder) and Count 5 of
the Indictment. The Court accepted Defendant’s guilty plea. The Court finds the defendant fully competent and
aware of the charges against him; and that his plea is knowing and voluntary.

[ X ] ORDER FORTHCOMING

 CONVENED:      1:03 P.M.       ADJOURNED: 1:39 P.M.             TIME: 36   MINS.          CALENDARED        [   ]
         Case 1:20-cr-02024-SAB         ECF No. 40     filed 08/10/21    PageID.133 Page 2 of 2

United States –vs- Peter                                                                August 10, 2021
1:20-CR-2024-SAB-1                                                                      Page 2
Change of Plea Hearing


The Court ordered a presentence investigation report and set sentencing for 12/1/2021 at 9:00 a.m.

The defendant was remanded to the custody of the US Marshal pending sentencing.
